Mr. Chief Justice Clarity delivered the opinion of the court: The claimant alleges that he was injured at the Kankakee State Hospital, Kankakee, Illinois, on May 21st, 1929. He was employed as a wagon maker and while he was attempting to straighten a piece of lumber claimant’s hand slipped into the knives on the machine cutting oft his right thumb and his right index finger. The Attorney General comes and defends and recommends that if the court believes the claimant comes under the Workmen’s Compensation Act that he be allowed $1,100.00. The court is of the opinion that this case does come under the Workmen’s Compensation Act .and, therefore, recommends the allowance of $1,100.00.